The opinion of the Court was delivered by
Moses, C. J.
Whether the decree in question was entitled to rank as a judgment against the testator, Minor Clinton, Esq., at his death does not depend on our recognition of it, either as final or interlocutory.
It may be conceded to be final so far as it established a right to an account on the part of those claiming interests under the will of Josiah D. Perry, of which he was the surviving executor. It was the material issue between the parties, and nothing remained to be done but take the accounts and thereby ascertain the indebtedness, if any, of the executor to the estate. The decree “is final to the extent which it goes, although so much of the bill is retained in the Circuit Court as is necessary for the purpose of adjusting by further decree the accounts between the parties pursuant to the decree passed.” — Thompson vs. Dean, 7 Wallace, 346. But though final, as fixing the liability of the executor to account, the result which was to follow the proceeding on the order remained yet to be ascertained. Until that was established and confirmed by the Court, no money decree could be rendered of rank and dignity with a judgment at law.
Chancellor Ingliss’ decree, so far from passing on the account reported by the Commissioner at June Term, 1858, by his order extended the reference, and directed that the accounts since the date of the balance so reported should be credited, “ beginning with the said balance as a charge against the executor, who should be *113allowed credit for all proper charges arising against the estate since that time.” When the account should be concluded under his order, it was then to be subject to exceptions to be heard and determined at Chambers after legal notice; “and when the balance in the hands of the executor, Minor Clinton, Esq., shall be thus fully ascertained, the said Clinton shall pay the said balance into the hands of the Commissioner, who shall,” &c. The order found and established no amount; this was left to depend on the result of the further examination which he ordered.
If it was a judgment establishing a sum recovered, for what amount was it to stand ? How could it be enforced by a writ of fieri facias? How or against whom could a writ of attachment have issued for default of payment? For if it was a decree ordering the payment of money, there should have been some one against whom it could have been enforced by the proper process of the Court.
The view which we take of the order renders it unnecessary to inquire how far, if it could be considered a money decree, claiming rank with a judgment at law, it was affected by the Act of 1840, 11 Stat. at Large, 116.
Wright, A. J., and Willard, A. J., concurred.